Citation Nr: 1142520	
Decision Date: 11/17/11    Archive Date: 11/30/11

DOCKET NO.  09-27 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date earlier than April 30, 2007, for the award of service connection for tinnitus, based on a claim that clear and unmistakable error (CUE) exists in a September 2003 RO rating decision.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and C.M.


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from September 1970 to March 1972.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  Original jurisdiction in the case currently lies with the RO in Detroit, Michigan.

Procedural history

Service connection for tinnitus was originally denied by the Winston-Salem, North Carolina RO in a September 2003 rating decision.  The Veteran did not appeal this decision, and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

In April 2007, the Veteran filed a request to reopen his previously-denied service-connection claim for tinnitus.  The RO in White River Junction reopened and granted the Veteran's claim in July 2008, assigning an effective date of April 30, 2007 for the award of service connection.  The Veteran disagreed with this assigned effective date, and perfected an appeal as to that issue.  

The veteran testified at a Travel Board hearing which was chaired by the undersigned Acting Veterans Law Judge at the Detroit RO in August 2010.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

Clarification of issue on appeal

As noted above, the RO awarded the Veteran service connection for tinnitus in July 2008.  The Veteran filed a December 2008 Notice of Disagreement (NOD) challenging the assigned effective date of April 30, 2007 for the award.  The Veteran argued in his NOD that the assignment of an earlier effective date was warranted because the RO failed to examine all of his medical records when it originally denied his tinnitus claim in September 2003.  The Veteran pointed to specific examples of evidence of record at the time of the September 2003 denial, both physically and constructively, that he alleged contained facts that run contrary to the RO's September 2003 findings.  See the Veteran's December 2008 NOD, pages 1 and 2.  

Although the Veteran did not specifically use the words "clear and unmistakable error" in framing his argument at the time he filed his NOD, it is absolutely clear from the content of his NOD that his current effective date claim is based on a "clear and unmistakable error" theory of entitlement.  The RO appropriately recognized as much in its July 2009 Statement of the Case (SOC) by including the law and regulations regarding CUE claims within the body of the SOC, and by specifically addressing the merits of the Veteran's allegations of CUE in its analysis.  See July 2009 SOC, pages 8 and 9.  The Veteran duly perfected a timely appeal and continued to allege CUE at his August 2010 hearing before the undersigned.  See August 2010 hearing transcript, page 14.

Thus, it is clear that the RO's adjudication of the Veteran's effective date claim included consideration as to whether revision of its September 2003 rating decision was appropriate on the basis of CUE.  As such, the Board has proper jurisdiction over the CUE element of the Veteran's effective date claim, and there is no prejudice to the Veteran for the Board to fully analyze all theories of entitlement to the benefit sought on appeal herein.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not have jurisdiction of an issue not yet adjudicated by the RO].  


FINDINGS OF FACT

1.  The Veteran's initial claim of entitlement to service connection for tinnitus was filed on December 26, 2002, and was denied in an unappealed December 2003 rating decision.  

2.  A July 2008 RO rating decision reopened a claim for service connection for tinnitus and granted the Veteran's claim on the merits, effective April 30, 2007.  

3.  The September 2003 rating decision which denied service connection for tinnitus was based on an undebatable factual error, and the error manifestly changed the outcome of the decision, based on the record and law at the time.


CONCLUSIONS OF LAW

1.  Clear and unmistakable error of fact in the RO's September 2003 rating decision which denied service connection for tinnitus is established.  38 C.F.R. § 3.105(a) (2011).

2.  The criteria for the assignment of an effective date of December 26, 2002 for the grant of service connection for tinnitus have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's appeal arises from disagreement with the effective date following the grant of service-connection.  The Board notes that in Dingess, the United States Court of Appeals for Veterans Claims (Court) held that once a service-connection claim is granted, the claim is substantiated and further notice as to the effective date and rating elements is not required.  Therefore, in this case, as entitlement to service connection for tinnitus has already been granted by the RO, and the Veteran is now seeking an earlier effective date for the award of this disability, further notice regarding the effective date is not required.  Id.; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, the Veteran was in fact provided notice under the VCAA and Dingess regarding effective dates in a letter dated in May 2008.  

The Board adds that, with respect to the Veteran's allegations of CUE, the Court has held that "there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to [CUE] motions."  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001).

Concerning VA's duty to assist in the development of the Veteran's claim, the Board notes that the Veteran's service treatment records, post-service VA and private treatment records, and lay statements of argument have been obtained.  As discussed below, no further development is necessary in this case as the outcome of the Veteran's earlier effective date claim rests with evidence that is already in the claims folder. 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claim is consistent with the VCAA.  The Board is satisfied that any procedural error in the originating agency's development and consideration of the claim on appeal were insignificant and nonprejudicial to the Veteran, especially in light of the fact that the Board is now granting the Veteran's effective date claim herein.

In addition, general due process considerations have been satisfied.  See 38 C.F.R.  § 3.103 (2011).  The Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal.  He has retained the services of a representative, and testified before the undersigned in August 2010. 

Accordingly, the Board will address the issue on appeal. 

Relevant law and regulations

The Veteran contends that he is entitled to an effective date prior to April 30, 2007 for the award of service connection for tinnitus, based on assertions that the September 2003 rating decision that initially denied service connection for this disability contains CUE.

Previous determinations by an agency of original jurisdiction that are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2011).

The Court has propounded a three-pronged test to determine whether CUE is present in a prior determination:

(1) "[E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied,"
(2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and

(3) a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  

See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) [quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)].

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court further held that CUE is one of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  When attempting to raise a claim of CUE, a claimant must describe the alleged error with some degree of specificity, and, unless it is the kind of error, that if true, would be CUE on its face, must provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  Id. at 43-44.  Fugo further held that neither a claim alleging improper weighing and evaluating of the evidence in a previous adjudication, nor general, non-specific claims (including sweeping allegations of failures to follow the regulations or to provide due process), meet the restrictive definition of CUE.  Id. at 44.

In Cook v. Principi, 318 F. 3d 1334 (Fed. Cir. 2002), the United States Court of Appeals for the Federal Circuit held that a breach of a duty to assist cannot constitute CUE and that "grave procedural error" does not render a decision of VA non-final.  In Cook, the Federal Circuit overruled Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), to the extent that that decision held that the existence of "grave procedural error" (in that case, not obtaining complete service medical records) rendered a VA decision non-final.  Also in Cook, the Federal Circuit, citing Caffrey v. Brown, 6 Vet. App. 377, 383 (1994) noted that a CUE claim is an attack on a prior judgment that asserts an incorrect application of law or fact, and that an incomplete record, factually correct in all other respects, is not CUE.

Analysis

The Veteran contends that he is entitled to an effective date prior to April 30, 2007 for the award of service connection for tinnitus.  Implicit in this claim is the assertion that a September 2003 rating decision to deny service connection for  tinnitus contains CUE.

The Board initially notes that the RO's September 2003 rating decision is, in fact, a final decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).  The Veteran's subsequent request to reopen his service-connection claim for tinnitus was not received by VA until April 30, 2007, and there is no evidence of record demonstrating that the Veteran filed an informal request to reopen this claim at any time between September 2003 and April 2007.  As such, the Veteran's allegations of CUE notwithstanding, the RO properly assigned the effective date of April 30, 2007 for the award of service connection for tinnitus.  See 38 C.F.R. § 3.400(q)(2) [indicating that the effective date of an award of compensation based on a reopened claim will be the date of receipt of claim or the date entitlement arose, whichever is later].  

However, as noted above, previous determinations by an agency of original jurisdiction that are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2011).   Based on allegations of CUE in the RO's September 2003 rating decision, the Veteran believes the effective date for his tinnitus award should not be the date he filed his claim to reopen in April 2007, but instead, the date he filed his original claim for service connection, December 26, 2002.   

In its September 2003 rating decision, the RO acknowledged that the Veteran's service treatment records included documented treatment for tinnitus, but denied the Veteran's tinnitus claim based on a finding that "no permanent residual or chronic disability subject to service connection is . . . demonstrated by evidence following service."  See the RO's September 2003 rating decision, page 2.  In other words, the RO denied the Veteran's service-connection claim in large part because the record lacked evidence showing the Veteran had a current tinnitus disability.  

The Veteran now asserts that the RO neglected to acknowledge and address clear evidence of record in September 2003 documenting a post-service diagnosis of tinnitus, and additionally failed to obtain VA treatment records that were constructively of record at the time of the September 2003 decision that also documented additional post-service treatment for tinnitus.  See the Veteran's December 2008 NOD; see also the August 2010 hearing transcript, pages 13 and 14.  

For the reasons described below, the Board finds that CUE does exist in the RO's September 2003 rating decision, and that the effective date for the Veteran's tinnitus award should be assigned on the date he submitted his original claim, December 26, 2002.

As noted above, the RO denied the Veteran's tinnitus claim in September 2003 based on a finding that the Veteran had not presented evidence demonstrating the presence of a post-service chronic tinnitus disability.  In particular, the RO specifically found that no chronic tinnitus disability subject to service-connection was shown by the evidence following the Veteran's separation from service.  See RO's September 2003 rating decision, page 2.  

Significantly however, upon review of the record as it existed at the time the RO issued its September 2003 rating decision, the Board has identified two documents dated in 1985 and 1986 [more than thirteen years following the Veteran's separation from service] that specifically note the presence of a post-service tinnitus disability.  First, in October 1985, a VA physician specifically diagnosed the Veteran with "right ear tinnitus."  See Dr. J.R.'s October 7, 1985 VA Medical Record, page 4.  Then, in May 1986, Dr. J.R.'s tinnitus diagnosis was specifically referenced by the Veteran's representative in an Informal Hearing Presentation [relevant to claims that are not currently on appeal].  See the Veteran's May 9, 1986 Informal Hearing Presentation, page 5.  It is clear that these records were associated with the claims file prior to the 2003 rating decision.  
In light of the fact that the evidence located within the Veteran's claims folder in September 2003 included a post-service medical diagnosis of tinnitus, and the RO failed to even acknowledge or discuss this evidence, the Board finds that the RO's critical conclusion that there was no evidence demonstrating the presence of a post-service tinnitus disability was factually erroneous.  

As noted above, the Veteran also asserts that VA treatment reports demonstrating treatment for tinnitus, other than those discussed above, were constructively of record in September 2003, and should have been obtained and considered by the RO before denying his claim.  Indeed, the Veteran has recently submitted VA treatment records dated in February 1985, March 1985, November 1985, and March 1988 indicating complaints of, and treatment for tinnitus.  Significantly, the March 1988 VA treatment report of Dr. R.T. specified that the Veteran "does have a tinnitus in the right ear, it is not a treatable entity.  He has been advised to attempt to ignore it."  See the March 22, 1988 VA treatment report of Dr. R.T.

As a matter of law, any failure in the duty to assist is not CUE.  See 38 C.F.R. § 20.1403(d)(2) (2011); see also Cook, supra [a breach of a duty to assist cannot constitute CUE].  Indeed, any such breach of the duty to assist is not akin to an error in fact or law, but, rather, may result in an incomplete record.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994) [an incomplete record, factually correct in all other respects, is not CUE].  Significantly however, in Bell v. Derwinski, 2 Vet. App. 611(1992) the Court held that that VA treatment records are considered to be constructively contained in the claims folder.  For all decisions issued after the Court's holding in Bell, to include the RO's September 2003 rating decision, failure to consider VA treatment records that are constructively of record may, depending on the circumstances of the case, constitute CUE.  See VAOPGCPREC 12-95 (May 10, 1995).  

In this case, the Board need not consider whether the RO's failure to obtain and consider VA treatment records that were constructively of record does in fact constitute CUE, as the rating decision establishes that the RO did not address the evidence of record demonstrating the presence of a chronic tinnitus disability.  The RO's September 2003 determination that there was no evidence of record demonstrating the presence of a post-service tinnitus disability was based on a failure to review the evidence of record to ascertain the knowable facts at the time of the rating decision.  

Although it is now clear that the RO in September 2003 made an "undebatable" factual error in determining that there was no evidence of record demonstrating that the Veteran had a post-service chronic tinnitus disability, the Board cannot find that such an error constitutes "clear and unmistakable error" for VA purposes unless the error compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

The law and regulations pertaining to service-connection claims were in essence the same in 2003 as they are today.  Indeed, to establish service connection for a disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 38 C.F.R. § 3.303(a).  Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

As noted above, with respect to in-service injury, the RO in its September 2003 rating decision acknowledged that the Veteran complained of ringing in the ears during his active duty service, and noted that such complaints were physically documented in the Veteran's service treatment records.  The RO nevertheless denied the Veteran's claim based on an erroneous finding that there was no evidence of record demonstrating the presence of a current chronic tinnitus disability after the Veteran's separation from service.  As shown above, there was evidence of record demonstrating that the Veteran complained of, sought treatment for, and was diagnosed with untreatable tinnitus well into his post-service years.  As such, Hickson elements (1) and (2) were in fact met.  

With respect to element (3), nexus or relationship, although the Veteran did not submit any positive medical nexus opinions linking his tinnitus to his military service prior to the RO's September 2003 decision, precedential case law existed at the time directing that for VA purposes, tinnitus is specifically found to be a disorder with symptoms that can be identified through lay observation alone.   See Charles v. Principi, 16 Vet. App. 370 (2002).  

On his December 26, 2002 claim, the Veteran asserted that he was exposed to high pitched frequency radio noise in performance of his duties as a radio operator both in training and in Vietnam.  The Veteran also specified that his tinnitus began in 1971, and that he has sought treatment for his tinnitus since 1972 through 2002.  See the Veteran's December 26, 2002 compensation claim.  Notably, in its September 2003 rating decision, the RO did not identify any evidence of record that called into question the credibility of the Veteran's statements regarding date of onset and continuity of symptoms since service, and the Board cannot identify any upon further review.  

Rather, it appears that both the objective and medical evidence of record at the time of the RO's September 2003 decision corroborated the Veteran's lay assertions.  Indeed, his DD-214 confirmed the Veteran's in-service duties as a radio operator, the Veteran's service treatment records included complaints in April 1971 of ringing in his ear, and post-service private and VA treatment records demonstrated continued complaints of and treatment for an "untreatable" tinnitus disability.  

Thus, it appears that under the law and regulations in effect at the time of the RO's September 2003 rating decision, reasonable minds would agree that had the RO not made its "undebatable" factual error in finding no evidence of a current tinnitus disability, the Veteran's service-connection claim for tinnitus would have been granted based on a finding of continuity of symptomatology under 38 C.F.R. § 3.303(b).  As such, the Board finds that the result of the RO's September 2003 rating decision would have been manifestly different but for the RO's error.  

The evidence of record therefore supports a finding that CUE exists in the RO's September 2003 rating decision.  An effective date of December 26, 2002 for the award of service connection for tinnitus is warranted, as this is the date the Veteran submitted his original service-connection claim.  See 38 C.F.R. § 3.3400 (2011) [except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later].  

The benefit sought on appeal is accordingly granted.


ORDER

As the Board has found clear and unmistakable error in a September 2003 rating decision that denied the Veteran's service-connection claim for tinnitus, an effective date of December 26, 2002 for the award of service connection for tinnitus is granted.



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


